Appeal from an order of the Wayne County Court (Dennis M. Kehoe, J), dated May 24, 2005. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We reject the contention of defendant that County Court erred in determining that he is a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Defendant was afforded the opportunity to controvert the evidence upon which the People relied, and the court’s upward departure from the presumptive risk level is supported by the requisite clear and convincing evidence (see § 168-d [3]; People v Kwiatkowski, 24 AD 3d 878, 879 [2005]). Present—Hurlbutt, A.EJ.,Gorski, Smith and Centra, JJ.